DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered.
Response to Arguments
Applicant's arguments, see pages 9-19 of Applicant’s Response filed 06/04/2021, with respect to the 35 U.S.C. 101 rejections have been fully considered but they are not persuasive.
Applicant argues, on pages 14-17, that the claims do not recite one or more abstract ideas. Examiner respectfully disagrees. Applicant argues that Examiner has failed to provide sufficient justification as to why the claims “on their own” or “per se” recite one or more abstract ideas. Examiner respectfully disagrees. Examiner respectfully notes that an abstract idea is recited when it is “set forth” or “described” in the claim. As outlined below, nearly every limitation of the independent claims recites an abstract idea (other than those limitations which amount to the mere requirement to implement the abstract idea on a generic computer, and those which could be said to be extra-solution activity). Examiner further points to the 35 U.S.C. 101 section below, where Examiner has given an element by element consideration of the claims and found multiple abstract ideas recited therein. Applicant argues on pages 16-17 that the claims require the use of a processor and memory and therefore cannot recite one or more abstract ideas. Examiner respectfully disagrees, notes that the abstract idea steps recited can in fact be practiced outside of the realm of the generic computer components recited, and further notes that these 
Applicant argues, on pages 17-21, that the claims are not directed to the abstract idea since they recite a number of physical components and steps that apply the one or more abstract ideas in a meaningful way so as to integrate the abstract idea into a practical application thereof. Examiner respectfully disagrees. Examiner respectfully notes that the various computing devices recites amount to mere generic computer implementation, are not specialized, and merely serve to bring information into the system in their ordinary capacity. What’s more, the steps pointed to on pages 18-21 have been analyzed using the Alice standard below, and have been found to amount to part of the abstract idea itself, or its mere generic computer implementation. Since the claims do no more than recite one or more abstract ideas along with the requirement to implement them on the set of generic computer components, Applicant’s arguments are found unpersuasive. 
Applicant argues on pages 22-23, that the claims recite elements which amount to significantly more than the abstract ideas recited. Examiner respectfully disagrees. Applicant asserts that Examiner has failed to analyze the claimed elements in combination. Examiner respectfully disagrees, and points to the 35 U.S.C. 101 section below where Examiner has found that, as a whole, and in combination the claims are directed to the abstract ideas which they recite without adding significantly more thereto. 
Finally, Applicant argues, on page 22, that, since claims could be said to be novel and non-obvious over the prior art, the claims add elements other than that which is well-understood routine and conventional in the art. Examiner respectfully notes that the analysis set for in Alice for determining whether a claim is directed to patent eligible subject matter and the 35 U.S.C. 102 and 103 analyses are separate inquiries. Please see MPEP 2106.05(1), fourth full paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 Claims 1, 3-6, 8, 10-13, 15, and 17-23 rejected under 35 U.S.C. § 101. The claims are drawn to ineligible patent subject matter, because the claims are directed to a recited judicial exception to patentability (an abstract idea), without claiming something significantly more than the judicial exception itself.
Claims are ineligible for patent protection if they are drawn to subject matter which is not within one of the four statutory categories, or, if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself. Alice Corp. v. CLS Bank Int'l, 375 U.S. ___ (2014).  Accordingly, claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea). In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. Claims which integrate the exception into a practical application of that exception are directed to patent eligible subject matter under 35 U.S.C. 101. If the claim fails to integrate the exception into a practical application of that exception, the claim is directed to an abstract idea.  Finally, if the claims are directed to a judicial exception to patentability, the claims are then analyzed determine whether the claims are directed to patent eligible subject matter by reciting meaningful limitations which transform the judicial exception 
Regarding independent claims 1, 8, and 15 the claims are directed to one of the four statutory categories (a machine, a process, and an article of manufacture, respectively.) The claimed invention of independent claims 1, 8, and 15 is directed to a judicial exception to patentability, an abstract idea. The claims include limitations which recite elements which can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by the 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019:
Mathematical Concepts: mathematical relationships, mathematical formulas or equations, and mathematical calculations;
Certain methods of organizing human activity: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 
Mental processes: concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Claims 1, 8, and 15, as a whole, recite the following limitations:
. . . obtain a plurality of live load assignment requests, each live load assignment request of the plurality of live load assignment requests corresponding to at least one live load and including attribute data characterizing one or more load attributes (claims 1, 8, 15; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since it recites obtaining a request for the assignment of loads wherein the requests comprise load 
storing tour template data characterizing (i) a plurality of tour templates and corresponding plurality of optimal paths based at least on the location data obtained from the computing device of each vehicle of the plurality of vehicles and (ii) one or more load attributes; (claim 1; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since it recites the storage of templates characterizing paths based on location data and storing load attributes, a step performed by commercial shipping entities looking to perform shipping services for customers, a commercial sales activity)
determine one or more tour templates of the plurality of tour templates that match one or more live load assignment requests of the plurality of one live load assignment request based on the one or more load attributes of each tour template of the plurality of tour templates an the one or more load attributes of each live load assignment request of the plurality of live load assignment requests; (claims 1, 8, 15; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind and simple observation, evaluation or judgment could determine which tour templates may the live load assignment requests based on the attributes specified here)
for each tour template of the one or more tour templates that are matched to one or more live load assignment requests, generate a tour execution utilizing data characterizing the corresponding tour template and data characterizing each live load assignment request of the one or more live load assignment requests that matched to the corresponding tour template; (claims 1, 8, 15; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind and simple observation, evaluation or judgment could generate a tour execution using data characterizing the tour template and live load requests that are matched; alternatively, this limitation recites certain methods of organizing human activity in 
determine a fill rate for each generated tour execution associated with each of the one or more tour templates matched with the one or more live load assignment requests, wherein each fill rate is based on a number of live loads matched to each of the plurality of tour templates and a number of live loads matched to all of the plurality of tour templates; (claims 1, 8, 15; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind and simple observation, evaluation or judgment could determine a fill rate for each tour execution by checking which templates had the most live executions)
update, within the database…the tour template data to indicate which of the plurality of tour templates are matched to the one or more live load assignment requests; (claims 1, 8, and 15; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, a pen and paper, and simple observation, evaluation or judgment could update a database to indicate which templates are matched to which requests; alternatively, this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since it recites keeping a record of which templates match which load requests, a step performed by commercial shipping entities looking to perform shipping services for customers, a commercial sales activity)
store within the database…tour execution data characterizing generated tour executions that are each associated with each of the one or more templates that are matched to the one or more live load assignment requests; (claims 1, 8, and 15; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, a pen and paper, and simple observation, evaluation or judgment could store tour execution data in a database for each matched template and request; alternatively, this limitation recites certain 
and… sort, within tour execution data stored in the database, the generated tour executions based on respective fill rate for each of the generated tour executions; (claims 1, 8, and 15; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, a pen and paper, and simple observation, evaluation or judgment could sort tour executions in a list based on respective fill rates)
determine, from the tour execution data, a generated a tour execution of the tour executions with the highest fill rate based on the determined fill rate of each of the generated tour executions; (claims 1, 8, 15; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind and simple observation, evaluation or judgment could check for a highest rate)
for each live load assignment request of the plurality of live load assignment requests, assign a generated tour execution of the generated tour executions associated with each of the one or more of tour templates that were matched to the one or more live load assignment requests based on the determined fill rate of each of the generated tour executions, wherein the assigning comprises assigning a first live load assignment request of the plurality of live load assignment requests to the generated tour execution with the highest fill rate when the generated tour execution with the highest fill rate has capacity for the first live load assignment request; (claims 1, 8, 15; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since it recites the assignment of a load to a given transport shipment which has capacity and the highest fill rate, a step performed by 
monitor location data. . . of each vehicle of the plurality of vehicles (claims 1, 8, and 15; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since it recites the monitoring of location data of a fleet of vehicles, a step performed by commercial shipping entities looking to perform shipping services for customers, a commercial sales activity; alternatively, this limitation recites mental processes since a human using their mind and simple observation, evaluation, and judgment could monitor location data of each vehicle of a plurality of vehicles)
for at least the generated tour execution with the highest fill rate for delivery of the first live load assignment request and based at least on the current location information of each vehicle of the plurality of vehicles, a location based criteria, and the generated tour execution, select a first vehicle of the plurality of vehicles to execute the generated tour execution.  (claims 1, 8, 15; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since it recites selection of a vehicle to perform a tour execution based on location data, criteria, and generated tour executions, a step performed by commercial shipping entities looking to perform shipping services for customers, a commercial sales activity; alternatively, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind and simple observation, evaluation, and judgment could select a vehicle based on these factors)
The above elements, as a whole, represent certain methods of organizing human activity in the form of commercial interactions such as business relations or commercial sales activities since, as a whole, they recite a method for scheduling a given load at a determined template which has the highest fill rate and excess capacity. This is a commercial process for scheduling shipments. Furthermore, as a 
Moving forward, the above recited abstract idea is not integrated into a practical application. 
The added limitations do not represent an integration of the abstract idea into a practical application because:
the claims represent mere instructions to implement an abstract idea on a computer, and merely use a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
the claims merely add insignificant extra-solution activity to the judicial exception (activity which can be characterized as incidental to the primary purpose or product that is merely a nominal or tangential addition to the claim). See MPEP 2106.05(g) and/or
the claims represent mere general linking of the use of the judicial exception to a particular technological environment or field of use. See MPEP 2016.05(h)
 Beyond those limitations which recite the abstract idea, the following limitations are added:
A system comprising: (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
a communications interface configured to communicate with a computing device of each vehicle of a plurality of vehicles. . . and a computing device of each user of a plurality of users (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
a memory storing executable instructions; (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
and at least one processor communicatively coupled to the communications interface, database and the memory, the at least one processor configured to execute the instructions to: (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
a database (storing tour template data characterizing (i) a plurality of tour templates and corresponding plurality of optimal paths based at least on the location data obtained from the computing device of each vehicle of the plurality of vehicles and (ii) one or more load attributes;) (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
a database (claims 8, and 15; (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
obtain. . . from computing devices of one or more users. . .  (claims 1, 8, and 15; (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to 
. .. obtained from the computing device of each vehicle (claims 1, 8, and 15; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
A method by a computing device comprising: (claim 8; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
A non-transitory, computer-readable storage medium comprising executable instructions that, when executed by one or more processors, cause the one or more processors to: (claim 15; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
transmit an indication of the first tour execution for delivery of the at least one live load.  (claims 1, 8, 15; the broadest reasonable interpretation of this limitation amounts to the mere addition of insignificant extra-solution activity in the form of post-solution data output or transmission)
storing tour template data characterizing (i) a plurality of tour templates and corresponding plurality of optimal paths based at least on the location data obtained from the computing device of each vehicle of the plurality of vehicles and (ii) one or more load attributes; (claim 1; to the extent that the “storing” is a step positively required by the claim (a fact not conceded by Examiner here) the broadest reasonable interpretation of this step represents the mere addition of insignificant extra-solution activity in the form of pre-solution data gathering)
The claims, as a whole, are directed to the abstract idea(s) which they recite. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).   Therefore, because the claims recite a judicial exception (an abstract idea) and do not integrate the judicial exception into a practical application, the claims, as a whole, are directed to the judicial exception.
Turning to the final prong of the test (Step 2B), independent claims 1, 8, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception, because there are no meaningful limitations which transform the exception into a patent eligible application. 
As outlined above, the claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 
storing tour template data characterizing (i) a plurality of tour templates and corresponding plurality of optimal paths based at least on the location data obtained from the computing device of each vehicle of the plurality of vehicles and (ii) one or more load attributes; (claim 1; to the extent that the “storing” is a step positively required by the claim (a fact not conceded by Examiner here) the broadest reasonable interpretation of this step represents the court-recognized well-understood routine and conventional computer function of storing or retrieving information in memory)
Furthermore, no specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Besides performing the abstract idea itself, the generic computer components only serve to perform the court-recognized well-understood computer functions of receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory. See MPEP 2106.05(d). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.  The specification details any combination of a generic computer system program to perform the method.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation and because the Alice decision noted that generic structures that merely apply the abstract ideas are not significantly more than the abstract ideas.  Therefore, independent claims 1, 8, and 15 are rejected under 35 U.S.C. §101 as being directed to ineligible subject matter.
Claims 3-7, 10-14, and 17-23, recite the same abstract idea as their respective independent claims.
The following additional features are added in the dependent claims:
Claims 3, 10, and 17:
determine that at least one live load assignment request of the plurality of live load assignment requests cannot be successfully assigned to the generated tour execution with the highest fill rate;
determine that the other generated tour executions that can be assigned to the at least one live load assignment request;
obtain, from the tour template data,  a next-second tour template of the plurality of tour templates;
generate a new tour execution based on the second tour template from the first list;
and assign the at least one live load assignment request to the new generated tour execution.
 The broadest reasonable interpretation of this limitation further recites mental processes since a human using their mind, a pen and paper, and simple observation, evaluation, and judgment could perform the determine, obtain, generate, and assign steps. The obtain and assign steps further recite certain methods of organizing human activity for the reasons outlined above regarding the independent claims. Nothing further is added. Therefore, the claims are directed to the abstract ideas which they recite without adding significantly more. 
Claims 4, 11, and 18:
 determine that a capacity of the new generated tour execution will not be exceeded if the at least one live load is assigned to the new generated tour execution.
 The broadest reasonable interpretation of this limitation further recites mental processes since a human using their mind, a pen and paper, and simple observation, evaluation, and judgment could determine whether the addition of a load will exceed a capacity. Nothing further is added. Therefore, the claims are directed to the abstract ideas which they recite without adding significantly more. 
Claims 5, 12, and 19:
determine that the new generated tour execution is currently active.
 The broadest reasonable interpretation of this limitation further recites mental processes since a human using their mind, a pen and paper, and simple observation, evaluation, and judgment could determine that a given shipment is active. Nothing further is added. Therefore, the claims are directed to the abstract ideas which they recite without adding significantly more. 
Claims 6, 13, and 20:
determine that the at least one live load assignment request of the plurality of live load assignment requests cannot be successfully assigned to the generated tour execution with the highest fill rate;
obtain, from the tour execution data stored in the database, a next generated tour execution of the generated tour executions, the second generated tour execution with the remaining highest fill rate;
and assign the at least one live load assignment request to the next generated tour execution.
 The broadest reasonable interpretation of this limitation further recites mental processes since a human using their mind, a pen and paper, and simple observation, evaluation, and judgment could perform the determine, obtain, and assign steps. The obtain and assign steps further recite certain methods of organizing human activity for the reasons outlined above regarding the independent claims. Regarding the use of the database, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Nothing further is added. Therefore, the claims are directed to the abstract ideas which they recite without adding significantly more.
Claims 21, 22, and 23:
wherein the location data includes inbound load data and outbound load data;
aggregate, within the database, inbound load data for a plurality of inbound loads based on a similar attribute; 
aggregate, within the database, outbound load data for a plurality of outbound loads based on a similar attribute; 
generate a plurality of inbound nodes based on the aggregated inbound load data; generate at least one outbound node based on the aggregated outbound load data; 
generate optimal path data identifying the plurality of optimal paths based on the plurality of inbound nodes and the at least one outbound node; and 
generate at least one of the plurality of tour templates based on the optimal path data.
 Regarding the inbound and outbound load data, this limitation merely alters the type of information used in performing the abstract ideas recited above, and therefore further recites the abstract ideas for the reasons outlined above. But for the requirement to implement them on a set of generic computer components, the broadest reasonable interpretation of the above limitations recite one or more abstract ideas in the form of mental processes since a human using their mind, a pen and paper, and simple observation, evaluation and judgment could aggregate inbound and outbound load data based on similar attributes, generate inbound nodes and outbound nodes, and generate a set of optimal paths and tour templates based on the generated nodes. Alternatively, this limitation recites certain methods of organizing human activity in the form of business relations and commercial sales activities since commercial shipping entities would aggregate load data and create inbound and outbound loads to generate optimal paths and tour templates for shipments. Nothing further is added. Therefore, the claims are directed to the abstract ideas which they recite without adding significantly more.
The above limitations do not represent a practical application of the recited abstract idea. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular 
Furthermore, the added limitations do not direct the claim to significantly more than the abstract idea. No specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Accordingly, none of the dependent claims 3-7, 10-14, and 17-23, individually, or as an ordered combination, are directed to patent eligible subject matter under 35 U.S.C. 101.
Please see MPEP §2106.05(d)(II) for a discussion of elements that the Courts have recognized as well-understood, routine, conventional, activity in particular fields.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance issued October 17, 2019 which can be found at: https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf
Please see the Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. V. CLS Bank International, et. al. 573 U.S. ___ (2014) (found at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and the USPTO guidance materials regarding §101 analysis at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/2014-interim-guidance-subject-matter-eligibility-0, which includes the Federal Register guidance and notice, a quick reference sheet, and the training slides. See also MPEP §2106.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624.  The examiner can normally be reached on Mon.-Fri. 6 a.m. - 4:45 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMETT K. WALSH/Primary Examiner, Art Unit 3628